Citation Nr: 0215336	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  95-13 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a gunshot wound of the left arm.  

(The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for residuals of a gunshot wound of the left arm, 
evaluated as noncompensably disabling from November 5, 1992.  
In July 1999, the evaluation was increased to 10 percent from 
November 5, 1992.  This did not represent a complete grant of 
benefits.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
for an increased rating remains in controversy where less 
than the maximum available benefit is awarded).

By rating decision in May 2000, the RO denied service 
connection for PTSD.  The veteran filed a notice of 
disagreement in May 2000, and a statement of the case was 
issued in July 2001.  The Board accepts the veteran's July 
2001 statement as a valid substantive appeal, in lieu of a VA 
Form 9, regarding the issue of entitlement to service 
connection for PTSD.  As such, this issue is properly before 
the Board on appeal.  38 C.F.R. § 20.200.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  

This case was previously before the Board and was remanded to 
the RO in January 1997 and July 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The left arm gunshot wound residuals produce no more than 
moderate disability of Muscle Group V.  

3.  Prior to January 15, 1998, the scar on the upper lateral 
aspect of the left arm as a result of the service-connected 
gunshot wound residuals was not tender and painful on 
objective examination.  

4.  From January 15, 1998 to August 23, 2001, the scar on the 
upper lateral aspect of the left arm as a result of the 
service-connected gunshot wound residuals was tender and 
painful on objective examination.  

5.  From August 23, 2001, the scar on the upper lateral 
aspect of the left arm as a result of the service-connected 
gunshot wound residuals was not tender and painful on 
objective examination.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a gunshot wound of the left arm have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.56, 4.73, Diagnostic 
Code 5305 (effective prior to and from July 3, 1997).  

2.  A separate 10 percent rating is warranted from January 
15, 1998 to August 23, 2001, for a scar on the upper lateral 
aspect of the left arm as a result of the service-connected 
gunshot wound residuals.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7804 (prior to and from August 30, 2002); Esteban v. Brown, 6 
Vet.App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the March 1995 Statement of the Case 
(SOC), and the July 1999, March 2002 and September 2002 
Supplemental Statements of the Case (SSOC), the veteran was 
provided notice of the information, medical evidence or lay 
evidence necessary to substantiate the claim on appeal.  The 
SOC and subsequent SSOCs also notified the veteran of the 
pertinent laws and regulations, as well as his due process 
rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, private and 
VA treatment records and reports of VA examinations.  The RO 
completed the development ordered in the Board's January 1997 
and July 2000 remands to the extent possible.  In this 
regard, the Board notes that in correspondence dated in 
February 1997 and September 2000, the RO requested that the 
veteran identify the names, addresses, and approximate dates 
of treatment of all medical care providers who had treated 
him for his service-connected disability.  Pursuant to the 
RO's request, the veteran submitted release forms (VA Form 
21-4142) for the following physicians and facilities:  Drs. 
R. H., L. S., L. D. and P. S. at Blue Mountain Hospital; Dr. 
S. at Seaside Hospital; Dr. B. in John Day, Oregon; Dr. C. at 
Bend Memorial Clinic; and Dr. G. at Vancouver Memorial 
Hospital.  A review of the claims files reflects that records 
from all identified providers have been obtained.  The 
veteran has not identified any outstanding records.  The 
Board further notes that the veteran was afforded VA 
examinations in January 1998 and August 2001.  Documentation 
in the file shows that the veteran refused to attend a VA 
examination scheduled in April 2002 at the VA Medical Center 
(VAMC) in Boise, Idaho.  As such, the examination was 
rescheduled at the Portland, Oregon VAMC in June 2002; 
however, the veteran failed to attend.  See 38 C.F.R. 
§ 3.655.  The Court has held that VA's duty to assist the 
veteran is "not always a one-way street" and that the veteran 
must be prepared to cooperate with VA's efforts to obtain all 
relevant evidence.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds 
nothing in the new legislation indicating an intent to 
relieve the claimant of any obligation to cooperate.

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in 
April 2001.  This letter not only explained in plain language 
what evidence was needed to substantiate the claims, it also 
explained what the essential contents of that evidence must 
be, and advised the claimant of both what VA would do to 
obtain evidence and what type of evidence he should submit on 
his own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

The veteran's service medical records are unavailable, 
presumably destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  However, a 
record from the Surgeon General's Office shows that the 
veteran was hospitalized and treated in July 1953 for a 
gunshot wound of the left arm.  The wound was sutured with no 
apparent complications.  No overnight hospitalization was 
required.  The diagnosis was "wound, lacerated, missile with 
no nerve or artery involvement".  

In a January 1994 rating decision, the RO granted service 
connection for residuals of a gunshot wound of the left arm, 
evaluated as noncompensably disabling from November 5, 1992.  

The veteran was afforded a VA examination on January 15, 
1998.  At that time, it was noted that he was right-handed.  
He reported chronic problems with pain in association with 
cold weather or weather changes in the site where the wound 
occurred.  He also reported loss of sensation in the medial 
aspect of the left hand and arm involving the third, fourth 
and fifth digits.  He complained of occasional pain and 
swelling about the scars and did not think he had lost any 
range of motion.  He indicated that his left arm fatigued 
easily, and found it difficult on his last job running a 
chain saw for any length of time.  He believed that his left 
arm was weaker than his right.  

Physical examination revealed a 3-cm scar on the upper 
lateral aspect of the left upper arm, and another scar 
medially 3 cm above the elbow.  There was some discomfort to 
palpation beneath the lateral scar.  There were no definite 
palpable masses.  There was 1/2 inch of atrophy at the left 
biceps compared to the right.  There was moderate crepitation 
in the left shoulder.  Range of motion of the left shoulder 
was internal and external rotation to 90 degrees, and forward 
flexion and abduction to 170 degrees.  The clavicle was 
intact.  The acromioclavicular joint was normal.  At the 
elbow, there was no palpable deformity or tenderness.  Range 
of motion was from 0-120 degrees.  Pronation and supination 
were to 80 and 85 degrees, respectively.  There was a 
positive Tinel's over the ulnar nerve on the left.  There was 
also diminished sensation along the ulnar distribution, 
including the fourth and fifth digits of the left hand.  VA 
motor and sensory nerve conduction studies were interpreted 
as normal with no electrodiagnostic abnormality noted in the 
left upper extremity.  It was noted that the veteran failed 
to report for x-rays.  The diagnosis was gunshot wound of the 
left upper area with ulnar nerve injury by history, with 
residual numbness in the left arm and hand, and loss of range 
of motion of the left elbow, and atrophy of the left biceps.  

In July 1999, the evaluation was increased to 10 percent from 
November 5, 1992.  

On VA examination on August 23, 2001, the veteran complained 
that his arm bothered him in cold weather.  Physical 
examination noted that he had symmetrical appearing upper 
extremities.  Specifically, in the left upper arm musculature 
there was no atrophy, no wasting or fasciculations.  He had 
full range of motion in the shoulder and elbow.  Motor 
strength was strong in the hand, wrist and shoulder.  There 
was a 3-cm scar in the posterior upper arm.  He also had some 
small scars less than a cm anteriorly in the biceps area that 
were not associated with the gunshot wound.  There was no 
localized tenderness.  It was noted that the soft tissue 
wound had healed well.  Sensory examination was intact to 
light touch and sensation over both hands and upper arms.  He 
did have global hypesthesia from the left elbow to the left 
wrist on light touch and pinprick.  X-rays of the left arm 
were normal.  The diagnosis was gunshot wound in 1953 
resolved without sequela.  The examiner commented that the 
veteran had an entirely unremarkable musculoskeletal and 
neurological examination with the exception of the report of 
reduced sensation over the volar and dorsal left forearm 
area.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  The evidence in this 
case reflects that the veteran is right-handed.  

The RO's 10 percent disability evaluation for the service-
connected gunshot wound residuals of the left arm is 
currently assigned under Diagnostic Code 5305, which 
addresses injury to Muscle Group V.  The functions of this 
muscle group are elbow supination and flexion, and the flexor 
muscles include the biceps, brachialis, and brachioradialis 
muscles.  

The Board notes that certain provisions in the Schedule for 
Rating Disabilities dealing with muscle injuries were amended 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 
1997).  The Board notes this change took effect subsequent to 
the receipt of the veteran's claim.  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  The regulatory 
changes concerning muscle injuries include the deletion of 38 
C.F.R. §§ 4.47 through 4.54 and 38 C.F.R. § 4.72.  The 
definitions of what constitutes a moderate, moderately severe 
or severe wound were modified to exclude the adjectives 
describing the amount of loss of deep fascia and muscle 
substance.

After review of the regulatory changes, the Board concludes 
that the regulatory changes pertinent to this claim are 
nonsubstantive in nature.  The classification of muscle 
damage is the same under both the new and the old rating 
criteria.  For a minor (non-dominant) joint, a 10 percent 
evaluation is warranted for a moderate disability, while a 20 
percent evaluation is in order for a moderately severe 
disability.  A 30 percent evaluation is assigned for severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5305 (prior to 
and from July 3, 1997).

The regulations, in addition to the designation of degrees of 
impairment to muscle groups as "slight," "moderate," etc., 
set forth specific factors, such as the type of injury, 
history and complaint, and objective findings, to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma.  38 C.F.R. § 4.56.

Moderate disability of muscles:

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles

(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe disability of muscles

(i) Type of injury.  Through and through or deep penetrating 
wound due to high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.

The Board notes that normal range of motion of the elbow is 
from 0 degrees of extension to 145 degrees of flexion.  Full 
forearm pronation is from 0 to 80 degrees and full forearm 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate 
I.  Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

In this case, the veteran's left arm gunshot wound residuals 
are not compatible with those associated with moderately 
severe disability, which contemplates a through and through 
or deep penetrating wound by small high velocity missile or 
large low velocity missile.  The records associated with the 
initial injury note that the wound was sutured with no 
apparent complications and no evidence of nerve impairment.  
While the veteran complained of loss of sensation and 
weakness at the January 1998 VA examination, nerve conduction 
studies of the left upper extremity were normal.  There was 
slight loss of motion in the left elbow and shoulder.  The 
August 2001 VA examination showed that the upper extremities 
appeared symmetrical with no atrophy, wasting or 
fasciculations in the left upper arm musculature.  There was 
full range of motion in the shoulder and elbow.  Motor 
strength in the left hand, wrist and shoulder was strong.  
Sensory examination was intact in the left upper extremity.  
The diagnosis was gunshot wound, resolved without sequela.  
In view of this evidence, the Board concludes that at no time 
during the relevant period did the left arm disability 
involve the degree of impairment that would approximate the 
"moderately severe" impairment required for the next higher 
rating of 20 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.56, 4.73, Diagnostic Code 5305.

The Board has also noted the neurological findings of record.  
In this regard, the August 2001 VA examination resulted in a 
finding that the neurological evaluation was unremarkable 
save for a report of some reduced sensation over the volar 
and dorsal left forearm.  The rating schedule provides 
expressly that a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
parts, unless the injuries affect entirely different 
functions. 38 C.F.R. § 4.55(a) (2001).  In any event, the 
record demonstrates that on objective evaluation sensory 
examination was intact.  Thus, the Board concludes that there 
is no neurological impairment that would support a separate 
or alternative rating. 

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Generally, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  In this case, there is no evidence 
of gross tissue loss in the left upper extremity.  In 
addition, the 1998 VA examination showed only slight 
limitation of motion in the left elbow and shoulder, while 
the 2001 VA examination showed full range of motion in both 
extremities.  Thus, the Board finds that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher 
rating.

However, the Board does find that the medical evidence 
supports the award of a separate 10 percent evaluation for 
the veteran's left arm scar as a result of the gunshot wound 
residuals.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Superficial scars which are tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (effective prior to and from 
August 30, 2002).  The VA examination performed on January 
15, 1998, noted that there was discomfort to palpation 
beneath the scar on the upper lateral aspect of the left arm.  
When examined by VA on August 23, 2001, however, the scar was 
noted to be nontender and well healed.  As such, the Board 
finds that a 10 percent rating is warranted for a tender and 
painful scar on the left arm as a result of the gunshot wound 
residuals.  As the evidence shows that the scar was tender 
and painful only from January 15, 1998 to August 23, 2001, 
the 10 percent rating is warranted for this period only.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a gunshot wound of the left arm is denied.

A separate 10 percent rating from January 15, 1998 to August 
23, 2001, for a left arm scar as a result of the service-
connected gunshot wound residuals is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

